Exhibit 10.8

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (this “Agreement”) is made as of March 19, 2003, by
and among Trump Hotels & Casino Resorts, Inc. (“THCR”), Trump Hotels & Casino
Resorts Holdings, L.P. (“THCR Holdings”) and Trump Hotels & Casino Resorts
Funding, Inc. (“THCR Funding,” and together with THCR Holdings, the “Issuers”),
and Donald J. Trump.

 

WHEREAS, THCR Holdings and THCR Funding have heretofore issued a series of
15 1/2% Senior Secured Notes due 2005 (the “Senior Notes”) pursuant to a Trust
Indenture, dated as of June 12, 1995, between Issuers and First Bank National
Association, as Trustee (as supplemented to date, the “Indenture”);

 

WHEREAS, Donald J. Trump (“Trump”) is the beneficial owner of $16,700,000
aggregate principal amount of Senior Notes (the “Trump Notes”); and

 

WHEREAS, Issuers desires to acquire the Trump Notes from Trump, and Trump
desires to sell the Trump Notes to Issuers as set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.    Purchase and Sale of Trump Notes; Closing Date.  (a) Subject to
the terms and conditions hereof, Issuers agree, jointly and severally, to
purchase from Trump, and Trump agrees to sell to Issuers, on the Closing Date
(as defined below), the Trump Notes for the purchase price of $17,131,000 (i.e.,
102.583% the aggregate principal amount thereof), plus accrued interest on the
entire principal amount of the Trump Notes to the Closing Date. Issuers shall
pay for the purchase price on the Closing Date as follows: (i) delivery of
certificates representing 1,500 shares of Series A Preferred Stock of THCR (the
terms of which Preferred Stock (the “Preferred Stock”) are set forth in the
proposed certificate of designations thereof attached hereto as Exhibit I); and
(ii) $2,882,455 in cash (assuming a Closing Date of March 25, 2003 and otherwise
adjusted to reflect the accrued interest on the Trump Notes to the Closing
Date). The cash portion of the purchase price shall be made by wire transfer to
the account designated by Trump.

 

(b)    Subject to the terms and conditions hereof, the closing hereunder shall
occur on the date that Trump Casino Holdings, LLC and Trump Casino Funding,
Inc., both affiliates of the Issuers, close the issue and sale of a proposed
private offering of approximately $425 million aggregate principal amount of
their First Priority Mortgage Notes due 2010 and $50 million aggregate principal
amount of Second Priority Mortgage Notes due 2010 (the “Notes Offering,” and the
notes issued therein, the “New Notes”). Issuers agree to notify Trump of the
proposed date, time and place of the closing of such offering (the “Notes
Offering Closing”) at least three business days prior thereto, and the closing
hereunder (the “Closing” and the date of the Closing being referred to as the
“Closing Date”) shall occur concurrently with the Notes Offering Closing. At the
Closing, Trump and the registrar for the Senior Notes shall cause the Trump
Notes to be cancelled. The Trump Notes shall be transferred to Issuers free and
clear of any liens, claims or security interests thereon created by or through
Trump.

 



--------------------------------------------------------------------------------

Section 2.    Representations and Warranties of Issuers.  In connection with the
purchase and sale of the Trump Notes hereunder, Issuers (and with respect to
(iii) below, THCR) each represent and warrant to Trump now and as of the Closing
Date as follows:

 

  (i)   The Trump Notes to be acquired by Issuers pursuant to this Agreement
will be acquired for Issuers’ account and not with a view to, or an intention
of, further distribution thereof in violation of the Securities Act of 1933, as
amended (the “Act”), or any applicable state securities laws, and the Trump
Notes will not be disposed of in contravention of the Act or any applicable
state securities laws;

 

  (ii)   The execution, delivery and performance of this Agreement have been
duly and validly authorized by the governing bodies of Issuers and this
Agreement constitutes the legal, valid and binding obligation of Issuers,
enforceable against each of them in accordance with its terms, and the
execution, delivery and performance of this Agreement by Issuers does not and
will not conflict with, violate or cause a breach of any agreement, contract or
instrument to which either Issuer is a party or any law, regulation judgment,
order or decree to which either Issuer is subject and

 

  (iii)   The Preferred Stock, when issued to Trump hereunder, and the Common
Stock issued upon the exchange therefor, shall have been duly authorized and
shall constitute duly and validly issued, fully paid and non-assessable capital
stock of THCR.

 

Section 3.    Representations and Warranties of Trump.  In connection with the
purchase and sale of the Trump Notes hereunder, Trump represents and warrants to
Issuers now and as of the Closing Date as follows:

 

  (i)   The execution, delivery and performance of this Agreement have been duly
and validly authorized by Trump and this Agreement constitutes the legal, valid
and binding obligation of Trump, enforceable against him in accordance with its
terms, and the execution, delivery and performance of this Agreement by Trump
does not and will not conflict with, violate or cause a breach of any agreement,
contract or instrument to which Trump is a party or any law, regulation,
judgment, order or decree to which Trump is subject.

 

  (ii)   Trump owns the Trump Notes free and clear of any liens, claims or
security interests.

 

  (iii)   The Preferred Stock to be acquired by Trump pursuant to this Agreement
will be acquired for Trump’s account and not with a view to, or an intention of,
further distribution thereof in violation of the Securities Act of 1933, as
amended (the “Act”), or any applicable state securities laws, and the Preferred
Stock will not be disposed of in contravention of the Act or any applicable
state securities laws.

 

2



--------------------------------------------------------------------------------

Section 4.    Conditions to Closing.  (a) The obligations of Issuers hereunder
are subject to the satisfaction of the following conditions:

 

  (i)   Certain affiliates of Issuers shall have entered into a Purchase
Agreement for the New Notes with the initial purchasers thereof and the Notes
Offering Closing shall have occurred simultaneously with the Closing;

 

  (ii)   Consummation of the transactions contemplated hereby shall not have
been enjoined; and

 

  (iii)   The representations and warranties of Trump shall be true and correct
as if made on the Closing Date.

 

(b)    The obligations of Trump hereunder are subject to the satisfaction of the
following conditions:

 

  (i)   The Issuers shall tender to Trump the purchase price of the Trump Notes
at the Closing;

 

  (ii)   The Trustee for the Senior Notes shall have executed and delivered the
Supplemental Indenture;

 

  (iii)   Consummation of the transactions contemplated hereby shall not have
been enjoined;

 

  (iv)   The representations and warranties of Issuers shall be true and correct
as if made on the Closing Date;

 

  (v)   The Closing shall occur on or before April 30, 2003; and

 

  (vi)   The Notes Offering Closing shall have occurred simultaneously with the
Closing.

 

Section 5.    Agreements Pending Closing.  The parties hereto agree to cooperate
in the preparation of such other items as may be necessary for the purposes
contemplated hereby as promptly as possible.

 

Section 6.    Exchange of Preferred Stock

 

(a)    THCR agrees that it will issue shares of its authorized Common Stock to
Trump in exchange for shares of Preferred Stock on the following basis:

 

Right to Exchange.  Each share of the Preferred Stock shall be exchangeable, at
the option of Trump, at any time after the Approval Date (as defined in this
Section 6(h)), at the office of THCR or any transfer agent for such stock, into
such number of fully paid and non-assessable shares of Common Stock as is
determined by dividing the Liquidation Value per share of Series A Preferred
Stock by the Exchange Price, determined as hereafter provided, in effect on the

 

3



--------------------------------------------------------------------------------

date the Preferred Stock is surrendered for exchange. The Exchange Price per
share for shares of Series A Preferred Stock shall be $1.90 per share (the
“Exchange Price”). Based on this Exchange Price, the 1,500 shares of Series A
Preferred Stock will be exchangeable for a total of 7,894,737 shares of Common
Stock. The Exchange Price for the Series A Preferred Stock shall be subject to
adjustment as set forth below.

 

(b)    Mechanics of Exchange.  Before Trump shall be entitled to exchange the
Preferred Stock same into shares of Common Stock, Trump shall surrender the
certificate or certificates therefor, duly endorsed, at the office of THCR or of
any transfer agent for the Preferred Stock, and shall give written notice to
THCR at its principal corporate office, of the election to exchange the same and
shall state therein the name or names in which the certificate or certificates
for shares of Common Stock are to be issued. THCR shall thereupon issue and
deliver at such office to Trump, or to the nominee or nominees of Trump, a
certificate or certificates for the number of shares of Common Stock to which
Trump shall be entitled as aforesaid. Such Exchange shall be deemed to have been
made immediately prior to the close of business on the date of such surrender of
the shares of Preferred Stock to be exchanged, and the person or persons
entitled to receive the shares of Common Stock issuable upon such exchange shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock as of such date.

 

(c)    Exchange Price Adjustments of Preferred Stock for Splits and
Combinations.  The Exchange Price of the Series A Preferred Stock shall be
subject to adjustment from time to time as follows:

 

In the event THCR should at any time or from time to time after the date or
dates upon which any shares of Series A Preferred Stock were first issued (a
“Purchase Date”) fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon exchange or
exercise thereof), then, as of such record date (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the Exchange
Price of the Series A Preferred Stock shall be appropriately decreased so that
the number of shares of Common Stock issuable on exchange of each share shall be
increased in proportion to such increase of the aggregate of shares of Common
Stock outstanding and those issuable with respect to such Common Stock
Equivalents. If the number of shares of Common Stock outstanding at any time
after a Purchase Date is decreased by a combination of the outstanding shares of
Common Stock, then, following the record date of such combination, the Exchange
Prices for the Series A Preferred Stock shall be appropriately increased so that
the number of shares of Common Stock issuable

 

4



--------------------------------------------------------------------------------

on exchange of each share of each such series shall be decreased in proportion
to such decrease in outstanding shares.

 

(d)    Recapitalizations.  If at any time or from time to time there shall be a
recapitalization of the Common Stock (other than a subdivision or combination
provided for elsewhere herein) provision shall be made so that Trump shall
thereafter be entitled to receive upon exchange of his shares of Series A
Preferred Stock the number of shares of stock or other securities or property of
THCR or otherwise, to which a holder of Common Stock deliverable upon exchange
would have been entitled on such recapitalization. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section 6
with respect to the rights of Trump after the recapitalization to the end that
the provisions of this Section 6 (including adjustment of the Exchange Prices
then in effect and the number of shares purchasable upon exchange of the Series
A Preferred Stock) shall be applicable after that event as nearly equivalent as
may be practicable.

 

(e)    No Impairment.  THCR will not, by amendment of its Amended and Restated
Certificate of Incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by
THCR, but will at all times in good faith assist in the carrying out of all the
provisions of this Section 4 and in the taking of all such action as may be
necessary or appropriate in order to protect the exchange rights of Trump
against impairment.

 

(f)    Reservation of Stock Issuable Upon Exchange.  THCR shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of effecting the exchange of the shares of the
Series A Preferred Stock, such number of its shares of Common Stock as shall
from time to time be sufficient to effect the exchange of all outstanding shares
of the Series A Preferred Stock; and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the exchange
of all then outstanding shares of the Series A Preferred Stock, in addition to
such other remedies as shall be available to Trump, THCR shall take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes, including, without limitation, engaging
in best efforts to obtain the requisite shareholder approval of any necessary
amendment to its Certificate of THCR.

 

(g)    Notices.  Any notice required by the provisions of this Section 6 be
given to Trump shall be deemed given if deposited in the United States mail,
postage prepaid, and addressed to each holder of record at his address appearing
on the books of THCR.

 

(h)    Approval.  The parties hereto agree that no shares of Series A Preferred
Stock may be exchanged for Common Stock until such time as the stockholders of
THCR shall have first approved of the issuance thereof (the “Approval Date”).
THCR agrees to seek and solicit such stockholder approval at its 2003 annual
meeting of stockholders and, if necessary, at successive annual meetings of
stockholders until such issuance is approved by the requisite stockholder vote.

 

5



--------------------------------------------------------------------------------

Section 7.    General Provisions.

 

(a)    Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

 

(b)    Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Issuers and Trump and their respective successors and assigns.

 

(c)    Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely within such State.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

TRUMP HOTELS & CASINO RESORTS HOLDINGS, L.P., as buyer

By:

 

Trump Hotels & Casino Resorts, Inc.,
its General Partner

By:

 

/s/  Robert M. Pickus

--------------------------------------------------------------------------------

   

Robert M. Pickus


Executive Vice President, Secretary and     General Counsel

 

 

TRUMP HOTELS & CASINO RESORTS FUNDING, INC., as buyer

By:

 

/s/  Robert M. Pickus

--------------------------------------------------------------------------------

   

Robert M. Pickus

   

Executive Vice President, Secretary and     General Counsel

 

 

TRUMP HOTELS & CASINO RESORTS, INC.

By:

 

/s/  Robert M. Pickus

--------------------------------------------------------------------------------

   

Robert M. Pickus


Executive Vice President, Secretary and         General Counsel

 

 

/s/  DONALD J. TRUMP

--------------------------------------------------------------------------------

Donald J. Trump, as Seller


 

7



--------------------------------------------------------------------------------

 

Exhibit I

 

[Certificate of Designations]

 

8